Citation Nr: 1751364	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  14-28 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for status post right mandible resection and graft (claimed as mandible disease), and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife and daughter


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1955 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2017 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for status post right mandible resection and graft is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2006 rating decision, the RO denied the Veteran's claim for service connection for status post right mandible resection and graft (claimed as mandible disease); the Veteran did not appeal that decision or submit relevant evidence during the appeal period and that decision is final.

2.  Some of the evidence received since the August 2006 final denial is new and relates to an unestablished fact necessary to substantiate the claim for service connection for status post right mandible resection and graft (claimed as mandible disease).



CONCLUSION OF LAW

Evidence submitted since the last final denial of service connection for status post right mandible resection and graft (claimed as mandible disease) is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for service connection for mandible disease was initially denied in an August 2006 rating decision.  The Veteran did not appeal the rating decision, nor did he submit new and material evidence within one year of that decision; therefore, that decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In October 2011, the Veteran submitted a claim for service connection for a tumor (ameloblastoma) of the right mandible.  In a February 2013 rating decision, the RO reopened the Veteran's previously denied claim for service connection for status post right mandible resection and graft (claimed as mandible disease), but denied     it on the merits.  Regardless of the RO's actions, the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened before addressing the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Generally, if a claim for service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  For the purpose   of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the August 2006 rating decision included service treatment records and treatment records from the Naval Medical Center in San Diego.  Service connection was denied because, the Veteran's service treatment records were completely negative for any complaints, diagnosis, or treatment of any condition of the mandible during active duty and the diagnosis and treatment of the Veteran's condition did not occur until almost 20 years after his separation from service.

Evidence added to the record since the August 2006 rating decision consists of additional treatment records, lay statements, and the Veteran's hearing testimony.  This evidence is "new," as it was not previously submitted to agency decision makers. Some of it is also material, as it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disabilities.  In this regard, during his videoconference hearing, the Veteran testified that as he was waiting for transportation back to his ship, a man, whom the Veteran did not know, hit him. In addition, he testified that there was swelling when he came aboard the ship and he reported to the doctor aboard the ship, Dr. William Savage, who treated him at that time.  The Veteran also testified that he was seen again the following morning complaining that he could barely open his mouth, and that he saw the doctor write up the medical report.  He stated that he had to eat soup the whole day because his mouth was swollen and he was straining his right mandible.  However, he stated there was no surgery performed, no x-rays taken, or treatment given at that time     and he was only told he would be okay in a couple of days.  He stated that he thought it was getting better, but a couple of months later, he started noticing a clicking sound every time he opened his mouth.  The Veteran stated that four or   five months after the incident is when he married his wife and his wife testified    that the Veteran did tell her at that time that he had an injury while in service and about the clicking sound. The Veteran's shipmate also provided a buddy statement that the Veteran did indeed report to sick call taken during service. The Veteran also testified that he was diagnosed with a tumor of his mandible in 2002 or 2003 which was removed before his resection and graft of his mandible.  He also stated that     the positive opinion of record by his treating physician, stating that the tumor was related to the in-service jaw injury, was based on the Veteran's report of his 1961 in-service jaw injury.  As the threshold to reopen claims is low, the Board finds that new and material evidence has been submitted.  Accordingly, the claim for service connection for status post right mandible resection and graft (claimed as mandible disease) is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).


ORDER

New and material evidence having been received, the claim for service connection for status post right mandible resection and graft is reopened, and to this extent only the appeal is granted.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudication of the Veteran's claim.

The Veteran's private dentist, Dr. Angeles, submitted a statement in May 2006    that the Veteran had been treated on December 11, 1997 for an infection on the distal area of a tooth after experiencing on and off pain for the last few years.   Upon follow-up, he stated that the Veteran's tooth was surgically extracted on September 19, 2002, but his condition still did not get any better.  Thereafter, he was referred to the Oral and Maxillofacial Surgery clinic of the Naval Medical Center.  In June 2005, the chief resident of the Naval Medical Center submitted a statement that after being referred by his oral surgeon, it was determined that the Veteran needed a biopsy which was reported out as ameloblastoma; resection of right mandible.  He also stated that reconstruction of the right mandible occurred   in April 2003; that the Veteran has a skeletal defect on the right mandible; acquired edentulism (lacking teeth) due to surgery; and that he will require follow-up every six months then every year for life due to possible recurrence.  However, the latest treatment record from the Naval Medical Center is dated June 2005.

In May 2011, the Veteran's private dentist submitted another statement detailing the extraction of the tooth in September 2002 and that x-rays taken at that time revealed a tumor at the site of the Veteran's extracted tooth.  He also stated that the Veteran provided a history that he was hit at the exact site of the tumor in 1961 and provided a positive nexus opinion that the tumor was related to the 1961 in-service injury because the tumor had most likely been present for many years and steadily grew and became more symptomatic.  However, the Veteran's dentist formed his opinion based on the Veteran's report of the in-service injury.  In addition, treatment records from the Veteran's private dentist are not contained in the claims folder.  Given    the above, the Board finds that an addendum medical opinion would be helpful        in adjudicating the Veteran's claim.  Outstanding and updated treatment records should also be requested upon remand.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to provide the names and addresses of      all medical care providers who have treated him for his mandible disease.  After securing the necessary release, the AOJ should request all treatment records identified by the Veteran, to specifically include the private dental treatment from Dr. Angeles and outstanding and updated treatment records from the Naval Medical Center dated from June 2005 to the present.  If any requested records are not available, the Veteran and his representative should be notified of such and the claims file should be annotated      to reflect such.

2. After the above development has been completed            to the extent possible, send the claims file to an appropriate examiner to obtain an addendum opinion with respect to the Veteran's mandible disease.  The claims file must be reviewed by the examiner.  If a new examination is deemed necessary to respond to the request, one should be scheduled.  

Following review of the claims file, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's status post right mandible resection and graft is etiologically related to service.  The examiner should explain why or why not and address the significance, if any, of the Veteran's contention of the 1961 in-service injury    that he was hit in the jaw and the May 2011 positive private medical opinion from his dentist.

3. After undertaking the development above and            any additional development deemed necessary,            the Veteran's claim should be readjudicated.  If           the benefit sought on appeal remains denied, the Veteran and his representative should be furnished         a supplemental statement of the case and be given an appropriate period to respond thereto before the case        is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


